Citation Nr: 9924331	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the VA RO which 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
hearing loss.  



FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied service 
connection for bilateral hearing loss, and the veteran did 
not appeal that determination.  

2.  In October 1997, the veteran filed an application to 
reopen the claim for service connection for hearing loss.  

3.  The evidence submitted since the May 1991 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the May 1991 final Board decision, and his claim for service 
connection for hearing loss is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1943 
to February 1946.  Service records reflect that the veteran's 
military occupational specialties were ammunition train 
commander, maintenance officer and battery commander.  They 
also show that he was assigned to the 277th Field Artillery 
Battalion, and participated in the Northern France, 
Rhineland, Ardennes and Central Europe Campaigns.  The 
veteran's service medical records, however, are unavailable, 
having been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  

The veteran filed his initial claim for service connection 
for hearing loss in July 1985.  It appears, however, that he 
did not respond to a September 1985 request for information 
from the RO, and the claim was abandoned.  38 C.F.R. § 3.158.  

In January 1990, the veteran filed another claim for service 
connection for hearing loss.  In connection with that claim, 
a June 1986 private audiometric examination was obtained.  
This showed that the veteran had moderate to profound hearing 
loss in the left ear and severe to profound hearing loss in 
the right.  The examination report included a questionnaire 
in which the veteran indicated that his hearing loss was 
possibly due to military service.  

A March 1990 statement from an individual who appears 
associated with a hearing aid manufacturer, advised that the 
veteran first purchased a hearing aid in October 1984 from a 
private hearing aid company.  It was noted that the veteran 
had severe hearing loss in the high frequencies.  

In a June 1990 decision, the RO denied the veteran's claim 
for service connection for hearing loss.  

In his October 1990 substantive appeal, the veteran 
maintained that his hearing loss was due to exposure to a 
240mm artillery piece during his three years as a cannoneer 
in World War II.  He indicated that he was not exposed to 
loud noises during his post-service employment.  

During the December 1990 RO hearing, the veteran testified 
that he worked with heavy artillery guns during service and 
as a result, suffered acoustic trauma to his ears.  He stated 
that he was not provided with earplugs until one month prior 
to the end of World War II.  He indicated that he did not 
recall getting treatment for hearing loss during service.  
The veteran testified that his first post-service 
audiological examination was approximately 8 to 10 years 
after discharge from active duty.  

Private audiometric testing from December 1990 shows that the 
veteran had bilateral sensorineural hearing loss.  A hearing 
aid evaluation was recommended.  

In December 1990, the veteran submitted several pictures of 
240mm artillery pieces.  

In a May 1991 decision, the Board denied service connection 
for bilateral defective hearing.  

In October 1997, the veteran filed an application to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.  

Private audiometric testing conducted in May 1997 revealed 
that the veteran had bilateral hearing loss.  

In April 1998, the veteran submitted a purchase contract for 
a hearing aid dated in October 1984.  

In June 1998, the veteran submitted several photographs that 
apparently depicted 240mm artillery pieces he used during 
active duty.  He also submitted a copy of a "Daily Message" 
from a former Secretary of the VA, which described another 
veteran's claim for service connection for hearing loss.  

In a June 1998 statement in support of his claim, the veteran 
maintained that he was entitled to the same consideration of 
his claim as the veteran described in the former Secretary's 
message.  He noted that many of his family members were in 
the military; however, he was the only one who served in the 
artillery and developed hearing loss.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A Board decision is final, with the exception that a claim 
may later be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104.  The question now 
presented is whether new and material evidence has been 
presented since the May 1991 Board decision which would 
permit the reopening of the claim.  Manio v. Derwinski, 1 
Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d. 1356 (1998).  

Current caselaw provides that the procedure which must be 
followed when determining whether a previously denied claim 
should be reopened is - first, it must be determined whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc); Elkins v. West, 
12 Vet.App. 209 (1999) (en banc).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
hearing loss, is that which has been submitted since the May 
1991 Board decision.  

The evidence considered at the time of the 1991 Board 
decision included private audiometric testing reports showing 
sensorineural hearing loss, hearing testimony, photographs of 
artillery, and the veteran's statements in which he asserted 
that his hearing loss was due to acoustic trauma in service.  

Since the 1991 Board decision, the veteran has provided 
written statements again asserting that his hearing loss is 
due to acoustic trauma in service.  These repetitive and 
cumulative statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition, and his statements 
on such matters do not constitute material evidence to reopen 
his claim of service connection.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The veteran also submitted pictures of artillery and a 1997 
audiometric report which shows bilateral hearing loss.  These 
documents provide cumulative information and thus are not new 
evidence.  The documents are also not material evidence since 
they do not connect the veteran's current bilateral hearing 
loss with military service, and thus, they are not so 
significant that they must be considered to fairly decide the 
merits of the claim.  

Following the final 1991 Board decision, the veteran also 
submitted a purchase contract for a hearing aid dated in 
October 1984.  The contract merely confirms that the veteran 
had treatment for bilateral hearing loss, as evidence 
previously submitted had demonstrated.  Thus, this too is 
merely cumulative, and may not be considered new and 
material.  

The veteran also submitted a copy of a daily message from a 
former VA Secretary, which described another veteran's claim 
for service connection for hearing loss.  This message did 
not discuss the appellant in this case, or his particular 
experience during active duty.  While such evidence may be 
new, it does not constitute material evidence, as it does not 
tend to show that the veteran's bilateral hearing loss was 
incurred or aggravated during his period of active duty.  
Moreover, the record by itself or in connection with 
previously assembled evidence is not so significant that it 
must be considered to fairly decide the merits of the claim.  

The Board finds that the evidence received since the 1991 
Board decision is not new and material.  Therefore, the 
veteran's claim for service connection for hearing loss is 
not reopened, and remains denied.   



ORDER

The application to reopen a previously denied claim for 
service connection for bilateral hearing loss is denied.  




		
MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

